Citation Nr: 1512452	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service in the United States Coast Guard from May 1970 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for tinnitus.  In the rating decision forming the basis of the appeal, the AOJ granted entitlement to service connection for bilateral hearing loss based upon the opinion of a March 2012 VA examination report.  However, the AOJ denied the claim for tinnitus based upon the same examination report.   By virtue of the grant of service connection for bilateral hearing loss, apparently related to exposure to acoustic trauma, the theory of secondary service connection is reasonably raised by the record.  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609, at *16 (Vet. App. Feb. 9, 2015). 

Several United States Court of Appeals for Veterans Claims (Court) and United States Court of Appeals for the Federal Circuit (Federal Circuit) decisions address this type of situation, where an alternate, unadjudciated theory of service connection is presented to the Board.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), which concerned both direct and presumptive service connection, the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).
The Board also notes that this case is distinct from the type of scenario addressed in Robinson v. Mansfield, 21 Vet. App. 545, 551-52 (2008).  That case concerned a new theory of service connection that had been raised by the representative on appeal to the Court, rather than prior to the Board's adjudication.  In that case, the Court affirmed that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  The Court nevertheless found that the Board is not required to sua sponte raise and reject all possible theories of entitlement in order to render a valid opinion even though it is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the nonadversarial administrative adjudication process.  Id.

The Veteran has not been informed of the evidence and information necessary to substantiate a claim under a theory of secondary service connection.  See 38 C.F.R. § 3.310.  Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 Accordingly, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection of tinnitus on secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.
2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




